Citation Nr: 0204247	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder and, if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1954 to 
October 1958.

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh Regional Office (RO).  By a rating action of April 
1997, the RO denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a nervous disorder 
(previously denied in a decision of October 1969).  A notice 
of disagreement (NOD) with that determination was received in 
May 1997.  A statement of the case (SOC) was issued in June 
1997.  The veteran's substantive appeal was received in July 
1997.  Then, in April 1998, the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, in which he withdrew 
his appeal.  He filed another 21-4138 in October 1998, in 
which he again claimed service connection for a nervous 
condition.  A VA compensation examination was conducted in 
January 1999.  Subsequently, a rating action of March 1999 
denied service connection for a nervous disorder, on the 
stated basis that the claim was not well grounded.  An NOD as 
to that rating action was received later in March 1999.  An 
SOC was issued by a Decision Review Officer at the RO in 
April 1999, and a substantive appeal was received in April 
1999.  

In August 2000, the veteran appeared in Pittsburgh, 
Pennsylvania, for a videoconference hearing before the 
undersigned Member of the Board, sitting in Washington, D.C.

In December 2000, the Board denied the veteran's claims of 
entitlement to service connection for heart and stomach 
disorders, and for residuals of a claimed dental trauma and 
jaw fracture.  At that time, the Board remanded the claim of 
whether new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder to the RO, for further 
evidentiary development.  The RO undertook additional 
development of the appeal and, in September 2001, a DRO 
issued a supplemental a statement of the case (SSOC) before 
the case was returned to the Board.

The Board observes that the RO's unappealed October 1969 
decision, denying service connection for a nervous disorder 
and noting that there was no evidence of a currently 
diagnosed nervous disorder, was final, and may not be 
reopened without the submission of evidence which is new and 
material.  See 38 C.F.R. § 3.156(a) (2001).  As noted above, 
the veteran initiated an appeal from an RO rating decision of 
April 1997, which denied reopening of the claim.  He then 
withdrew that appeal in April 1998, so that decision also 
became final.  More recently, he again claimed service 
connection for a nervous disorder in October 1998, which was 
denied in March 1999 for not-well-groundedness reasons.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim and denied it on the merits in its 1999 
rating action, confirming that again in the March 2001 SSOC.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim can be reopened.  38 U.S.C.A. § 5108 (West 
1991).


FINDINGS OF FACT

1. An unappealed October 1969 rating decision denied service 
connection for a nervous disorder, and an April 1997 
decision denying reopening of the claim was appealed and 
then withdrawn by the veteran.  An October 1998 claim 
again sought service connection for a nervous disorder.

2. The evidence added to the record since the October 1969 
rating decision (and since the April 1997 rating decision) 
bears directly and substantially upon the specific matter 
under consideration regarding service connection for a 
nervous disorder, and is so significant as to warrant 
consideration of the merits of the claim on appeal.

3. Reviewing the entire claim, as reopened, the Board finds 
that no competent medical evidence appears in the record 
to demonstrate that the veteran has a diagnosed 
psychiatric disorder related to his period of military 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the prior final October 1969 
rating decision is new and material, and the claim for 
service connection for a nervous disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

2.  A nervous disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)).  This new statute eliminated the 
requirement of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist 
claimants in developing evidence in support of their claims.  
The VCAA also enhanced VA's duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (regulations implementing VCAA).

The change in the law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099; 38 U.S.C.A. § 5107 
Note (Effective and Applicability Provisions) (West Supp. 
2001).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA when the current claim 
was filed, VA's duties have been adequately fulfilled during 
the pendency of the claim.  In a letter to the veteran dated 
in February 2001, the statutory and regulatory changes 
effected by the VCAA were fully set out.  

Of significance in the present matter, is language in the new 
statute that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2001)

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) which define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's request to reopen his claim was filed in February 
1997, the regulations in effect prior to August 29, 2001, are 
for application.

II.  New and Material Evidence to Reopen the Claim

The RO, in a decision dated October 1969, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The RO found at the time that there was no 
definite diagnosis of a nervous disorder.  The veteran did 
not appeal that decision, and it became final.  As discussed 
in the Introduction, above, he later attempted to reopen the 
claim, and received another denial in April 1997, which he 
initially appealed and then withdrew.  He subsequently filed 
another claim seeking, in pertinent part, service connection 
for a nervous condition, which was denied as not being a 
well-grounded claim.  Because the March 1999 denial by the RO 
was based upon the lack of a well-grounded claim, and that 
legal requirement has been repealed by the VCAA, the Board, 
in the present decision, will consider all evidence entered 
into the record since the 1969 denial.  While this may not be 
strictly required, we believe it will afford the veteran the 
maximum consideration of his service connection claim.

The evidence of record at the time of the RO's October 1969 
decision included the veteran's service medical records.  
When he was examined for enlistment into service in July 
1954, a psychiatric abnormality was not reported, and the 
veteran was found qualified for active service.  Service 
medical records do not indicate any complaints of, or 
treatment for, a nervous disorder.  In June 1956, the veteran 
was treated in the Dermatology Clinic at Tripler Army 
Hospital for a large cervical abscess, which was opened and 
drained.  When he was examined for re-enlistment in October 
1956, a psychiatric abnormality was not found.  In February 
1957, the veteran was seen again at the Tripler Army Hospital 
Dermatology Clinic for multiple furuncles on his neck and 
back.  Upon his examination for release to inactive duty, in 
October 1958, a psychiatric abnormality was not reported.

Also of record was a post-service July 1969 VA psychiatric 
examination report.  The report reflects that the veteran 
denied treatment or hospitalization for a nervous or mental 
condition in service, and said he had not been seen by a 
psychiatrist.  After service, he had been hospitalized at 
Butler General Hospital in Butler, Pennsylvania, for one week 
in 1961 for a "blood disorder;" he had been told at the 
time that he had leukemia, but later the diagnosis was 
changed.  The report reflects that the veteran was 
hospitalized in 1963 at Kittanning General Hospital, for the 
same condition, and had most recently been hospitalized at 
the VA hospital in Pittsburgh in April 1969 for left knee 
surgery, at which time Librium was prescribed.  He denied 
post-service treatment for a nervous or mental condition.  
The veteran complained of various aliments, including 
impaired left ear hearing, back pain, and a stiff left 
shoulder.  He had sleep difficulty, frequent headaches caused 
by tension, lightheadedness, and blackouts with no loss of 
consciousness.  He also complained of vague and bizarre 
symptoms.  

It was reported that, upon clinical evaluation, the veteran 
was quiet, cooperative, and attentive.  He was coherent, his 
speech was rational and spontaneous, and he was well 
oriented.  His judgment, memory and concentration were 
satisfactory.  There was no evidence of psychosis.  Mood and 
affect were appropriate.  The VA examiner concluded that 
clinical findings at the time indicated no neuropsychiatric 
condition. 

As noted above, the October 1969 rating decision was final 
based upon the evidence then of record.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  In the present case, this 
means that the Board must look at all the evidence submitted 
since the October 1969 decision, the previous final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that, under the 
regulation, new evidence could be material if that evidence 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, supra, at 1363.

The RO received the veteran's application to reopen his claim 
in February 1997.  The evidence associated with the file 
since the October 1969 rating action that declined to grant 
service connection for a nervous disorder includes private 
and VA medical records and examination reports, dated from 
April 1964 to May 2001, reflecting that the veteran was 
variously diagnosed with depression, adult adjustment 
reaction with anxiety (1985), somatization disorder (1986) 
and anxiety state, not otherwise specified, and depression 
(1997); service medical records, some duplicative of those 
previously received; and the veteran's oral and written 
statements.

The evidence added to the record includes a December 1983 VA 
psychiatric examination report indicating that the veteran 
did not, at that time, have a definite psychiatric diagnosis.  
A possible diagnosis of situational disturbance, with 
possibly some feelings of depression, was noted.  The VA 
examiner said the veteran's history also suggested a 
diagnosis of a personality disorder.

According to September 1985 VA medical records, the veteran 
said his "nerves were shot" and he was afraid of hurting 
someone.  He was kicked out of his house and had nowhere to 
go.  Ineffective coping was noted, and the diagnosis was 
depression.  He was hospitalized for several days.  At 
admission, he was nervous and crying after a family 
disagreement involving his rebellious stepdaughter.  The 
final diagnoses included adult adjustment reaction with 
anxiety.

Also added to the record is a March 1986 private hospital 
admission record that shows that the veteran was treated for 
acute hemorrhagic cystitis.  Somatization disorder was noted 
as another diagnosis.

A March 1996 VA psychiatric examination report indicates that 
the examiner could not find sufficient evidence for a 
psychiatric diagnosis.

A January 1997 VA mental hygiene clinic (MHC) record 
indicates that the veteran was seen for longstanding anxiety, 
since leaving the Marine Corps in 1958.  He discussed several 
traumatic experiences that he said he had witnessed while on 
active duty that resulted in nightmares, flashbacks, and 
other related post-traumatic stress disorder (PTSD) symptoms.  
His mood was level and his affect was unconstricted.  

Private hospital records show that the veteran was 
hospitalized in May 1997 for chest pain, with a need to rule 
out angina.  An electrocardiographic record includes a 
clinical impression of angina and anxiety depression.  A 
psychiatric disorder was not diagnosed.  At discharge, Prozac 
and Buspar were among his prescribed medications.

A January 1999 VA psychiatric examination report reflects the 
veteran's complaints of several traumatic experiences in 
service that caused his nervousness.  He indicated that he 
was beaten up twice while stationed in Hawaii, but did not 
report those beatings.  He also indicated that when he 
climbed a rope to get on board ship, the soldier in front of 
him fell.  The veteran caught him, but always wondered what 
would have happened if had not caught the soldier.  The 
veteran described flashbacks as a result of these traumatic 
events.  When asked what he meant by flashbacks, the veteran 
said he thought about these events, was unable to relax, and 
was easily upset, but could not say what kinds of things 
upset him.  He denied a history of psychiatric treatment.  On 
examination, the veteran's speech was normal and relevant.  
There were no psychotic symptoms.  Mood was euthymic, affect 
was normal, and the veteran denied suicidal and homicidal 
ideation.  Upon history and interview, the VA examiner found 
there was insufficient evidence for an Axis I diagnosis of 
anxiety or depression.  There was also no thought disorder.

At his August 2000 video conference hearing, the veteran 
testified that he was an expert rifleman during the last two 
to three years of military service, and was assigned to train 
others to operate the rifles.  He indicated that helping on 
the rifle range without earplugs had caused him to be 
nervous.  The veteran also indicated that he experienced 
flashbacks surrounding an accidental shooting of a young 
Marine who was in military prison for being absent without 
official leave (AWOL) during the summer of 1957.  He reported 
that he was nervous during the entire period from 1956 to 
1958, when he drank a lot in an attempt to calm his nerves.  
The veteran said that after his discharge from service in 
1959, he went to Kittanning Hospital, where he was told he 
suffered from battle fatigue.  He indicated that he was 
treated at Tripler Army Hospital for his nerves and that, in 
1961, a Dr. Henry treated him and admitted him to Butler 
Hospital for exhaustion and nervousness.

The new medical evidence includes private medical records 
reflecting diagnoses of anxiety and depression. 

In summary, the evidence received since the October 1969 
decision consists of private and VA medical records and 
reports and the veteran's oral and written statements 
regarding his nervous disorder that are new and do bear 
directly on the question of whether this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, do bear directly and substantially upon the 
specific matter under consideration.  The Board concludes 
that, under the liberal approach suggested by judicial 
precedent and the VCAA, this evidence is so significant as to 
warrant consideration of the merits of the claim on appeal.  
See Hodge, supra.  Thus, this evidence is new and material so 
as to reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The Board's analysis must then 
proceed to an evaluation of the claim on the merits.

III.  Service Connection for a Nervous Disorder

As noted above, during the pendency of this claim and appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, that provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (West Supp. 2001).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2001).  This duty to assist includes conducting a 
thorough and contemporaneous medical examination of the 
veteran when necessary to make a decision or, as codified in 
the VCAA, when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  VCAA, 38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 
2001)  Precedential caselaw of the United States Court of 
Appeals for Veterans Claims (Court) has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2001).  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the denial 
notification letter dated in April 1997, the statement of the 
case, issued in June 1997 and the supplement statement of the 
case issued in September 2001, has set forth the law and 
facts in a fashion that clearly and adequately informed the 
claimant of the specific type of evidence needed to 
substantiate his claim.  Furthermore, the record contains 
multiple VA examination reports and extensive outpatient 
treatment reports, and the Board concludes that further 
examination is not necessary prior to consideration of his 
claim for service connection for a nervous disorder.

The veteran has neither submitted nor made reference to any 
additional records that would address the merits of his 
claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication. 

Accordingly, the Board finds that it may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA and regulations.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  As to psychotic disorders, even 
if there is no record of psychosis in service, its incurrence 
in service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. 3.303(c).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

As to post-traumatic stress disorder, service connection for 
PTSD requires-medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f) 
(2001); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) DSM-IV.  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125 (2001). See also 67 Fed. Reg.10,330-32 
(March 7, 2002) (amending regulations concerning the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.); YR v. West, 11 Vet. App. 393, 397-399 (1998) 
(Credible evidence is not limited to service department 
records and can be obtained from any source). 

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a nervous disorder.  Although the evidence shows 
that the veteran has variously been diagnosed with anxiety, 
anxiety disorder not otherwise specified, and depression, no 
competent medical evidence has been submitted to show that 
such disability is related to service or any incident 
thereof.  See Boyer v. West, 210 F.3d at 1353.  On the other 
hand, the record reflects that, when the veteran was examined 
for separation from service in 1958, a nervous disorder was 
not identified, and the first post-service evidence of record 
of a nervous disorder is from 1985, twenty-seven years after 
the veteran's separation from service.  More important, it is 
unclear whether the veteran even has a currently diagnosed 
psychiatric disorder.  The medical evidence documents that 
four VA psychiatric examiners, in 1969, 1983, 1996 and 1999, 
found insufficient evidence to make a psychiatric diagnosis.  
In short, no medical opinion or other medical evidence 
relating the veteran's anxiety to service, or to any incident 
of service, has been presented.

The veteran has maintained that he developed a nervous 
disorder attributed to traumatic events in service, but the 
medical evidence of record does not support his contentions.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  In fact, the service medical records do not 
indicate that the veteran had a manifested or diagnosed 
psychiatric abnormality in service.  What is more, while the 
post-service medical evidence reflects that the veteran was 
assessed with angina and anxiety in May 1997 and psychotropic 
medication was prescribed, a psychiatric disorder was not 
diagnosed.  He underwent coronary bypass surgery in July 
1999.  In addition, while recent medical records, including 
the January 1997 VAMHC record, describe PTSD symptoms, and 
the veteran has reported traumatic non-combat events in 
service, including at the January 1999 VA examination, there 
is simply no definite diagnosis of PTSD.  Nor has the veteran 
submitted any evidence to corroborate his recent assertions 
of experiencing traumatic events in service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Accordingly, as it has not been shown that the veteran has a 
nervous disorder that is related to service or to a service-
connected disability, service connection for a nervous 
disorder must be denied in this reopened claim.  The Board 
has considered the doctrine of the benefit of the doubt, both 
pre-and post-VCAA, but the evidence is not so evenly balanced 
as to raise a reasonable doubt in this case.  38 U.S.C.A. 
§ 5107(b) (old and new versions).


ORDER

Service connection for a nervous disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

